                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ADAM GHADIRI,                                      Case No. 19-cv-02243-SVK
                                   8                   Plaintiff,
                                                                                           ORDER TO SHOW CAUSE RE:
                                   9            v.                                         SETTLEMENT
                                  10    ANDARYS ENTERPRISE, INC., et al.,                  Re: Dkt. No. 23
                                  11                   Defendants.

                                  12          Dkt. 23 indicates that Plaintiff requested that the mediation scheduled for March 5, 2020
Northern District of California
 United States District Court




                                  13   be taken off calendar. However, as of the date of this order, no notice of settlement has been filed.
                                  14   Accordingly, the parties have until March 10, 2020 to file either a notice of settlement or a
                                  15   response to this order showing cause as to why the case should not be dismissed for failure to
                                  16   prosecute as directed by General Order 56. An order to show cause hearing is hereby SET for
                                  17   March 17, 2020 at 10:00 a.m.
                                  18          SO ORDERED.
                                  19   Dated: March 6, 2020
                                  20

                                  21
                                                                                                    SUSAN VAN KEULEN
                                  22                                                                United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
